EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eben Allen on 08 February 2022.
	The application has been amended as follows:
In the Specification:
	In line 2 of paragraph [0001] on page 1 of the specification, --, now U.S. Patent No. 10,426,227,-- has been inserted before “which”.
	In line 7 of paragraph [0001] on page 1 of the specification, --, now U.S. Patent No. 10,905,197,-- has been inserted before “which”.
In the Claims:
	In claim 14, line 7, --of the coating-- has been inserted before “is”.
	In claim 14, line 9, --of the coating-- has been inserted before “is”.
	In claim 16, lines 8-9, “that comprises the first coating portion and the second coating portion” has been deleted.

Priority
It is noted that copies of the certified priority documents have been received in corresponding parent applications 15/283,709 and 15/283,611. The attached Notice of Allowability (Form PTOL-37) does not allow the listing of both applications in the relevant box, which is why it only lists one of these applications.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record was applied in the previous office action, mailed 21 October 2021. As noted in the previous office action on page 10, no teaching or suggestion was found in the prior art of record to provide the additional limitation of previous claim 7, drawn to shielding from the heat, the cupped portion that is uncoated by the first and second coating portions. This limitation has been added to independent claim 1 and similar limitations have been added to independent claims 14 and 16. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the shielding limitation in claim 1, 14 or 16. As detailed in the attached Interview Summary, the examiner’s amendment to the claims was provided to correct minor issues of clarity in claims 14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745